Citation Nr: 0306873	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as a result of an undiagnosed 
illness.

2.  Entitlement to an increased rating in excess of 20 
percent for residuals of nerve root compression at C5-C6 and 
C6-C7 with degenerative disc disease and involvement of the 
left upper extremity, for the period prior to September 23, 
2002.

(The issues of entitlement to an increased rating in excess 
of 20 percent for residuals of nerve root compression at C5-
C6 and C6-C7 with degenerative disc disease and involvement 
of the left upper extremity, for the period on and subsequent 
to September 23, 2002, and a total rating for compensation 
purposes based on individual unemployability will be 
addressed by the Board in a separate decision).


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1962 to October 
1974, and December 1990 to May 1991 in Southwest Asia in 
support of Operation Desert Shield/Storm.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO), which, in part, denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome; denied an increased rating in excess of 20 percent 
for residuals of nerve root compression at C5-C6 and C6-C7 
with degenerative disc disease and involvement of the left 
upper extremity; and denied a total rating based on 
individual unemployability.  In May 1996 and January 1998, RO 
hearings were held.  

In March 1999, the Board, in part, remanded said appellate 
issues to the RO for additional evidentiary development.  In 
December 2000, the Board remanded said appellate issues to 
the RO for additional procedural development.  It should be 
pointed out that since the RO has developed the bilateral 
carpal tunnel syndrome service connection issue as related to 
service, including Persian Gulf active service, and as 
secondary to the service-connected neck disability, the Board 
will do likewise.  

With respect to other procedural matters, although an 
attorney represented appellant during part of the appellate 
process, in January and October 2002 letters, the RO informed 
appellant that said attorney's authority to represent VA 
claimants had been revoked; that appellant had the option to 
obtain or not obtain other representation; and that appellant 
should respond within 15 days of that letter if he desired a 
new representative.  Appellant did not subsequently request 
representation.  See in particular appellant's August 2002 
written statements and an October 2002 Report of Contact 
form.  Thus, it is apparent that appellant intends to 
represent himself in this case.

With respect to the increased rating appellate issue, during 
the pendency of this appeal, the VA amended its regulations 
for rating intervertebral disc syndrome.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, effective September 23, 2002).  It should be pointed 
out, however, that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. 
West, 12 Vet. App. 55 (1998).  Under the amended Diagnostic 
Code 5293 intervertebral disc syndrome is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by assigning separate evaluations based on its 
orthopedic manifestations (under the General Rating Formula 
for Diseases and Injuries of the Spine) and/or neurologic 
manifestations under appropriate diagnostic code(s), 
whichever method results in the higher evaluation.  

The new criteria assign ratings based on incapacitating 
episodes.  A 40 percent rating is assigned where there have 
been incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is assigned with incapacitating 
episodes having a total of at least 6 weeks during the past 
12 months.  Ratings are also for assignment based on chronic 
orthopedic and neurologic manifestations if that results in a 
higher rating.  Id.  

In this case the old criteria apply to the claim prior to 
September 23, 2002.  Development, as separately set forth, is 
required due to the change in criteria.  The old and the new 
criteria, whichever are more favorable, will apply to the 
claim on and after September 23, 2002.  That will be the 
matter of a separate decision.

The Board will undertake additional development on the other 
appellate issues of entitlement to an increased rating in 
excess of 20 percent for residuals of nerve root compression 
at C5-C6 and C6-C7 with degenerative disc disease and 
involvement of the left upper extremity, for the period on 
and subsequent to September 23, 2002, and a total disability 
rating for compensation based on individual unemployability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing said remaining appellate issues.  


FINDINGS OF FACT

1.  Appellant's neurologic disability of the upper 
extremities has been medically diagnosed as carpal tunnel 
syndrome.  

2.  It has not been shown, by credible competent evidence, 
that appellant's neurologic disability of the upper 
extremities, diagnosed as carpal tunnel syndrome, was present 
in service or within a one-year post-service presumptive 
period, or is otherwise related to service.  Neurologic 
disability of the upper extremities, diagnosed as carpal 
tunnel syndrome, was initially medically shown years after 
the second service period (Persian Gulf war) at a time too 
remote to be reasonably related to service.  

3.  It has not been shown, by credible competent evidence, 
that appellant's neurologic disability of the upper 
extremities, diagnosed as carpal tunnel syndrome, is related 
to the service-connected residuals of nerve root compression 
at C5-C6 and C6-C7 with degenerative disc disease and 
involvement of the left upper extremity.

4.  The appellant's service-connected residuals of nerve root 
compression at C5-C6 and C6-C7 with degenerative disc disease 
and involvement of the left upper extremity, for the period 
prior to September 23, 2002, was manifested primarily by 
subjective complaints of left upper extremity 
numbness/weakness.  No more than minimally decreased, overall 
limitation of cervical spinal motion was clinically shown.  

5.  Any neurological deficits/dysfunction of the upper 
extremities were medically attributed to the non-service-
connected carpal tunnel syndrome, during the period prior to 
September 23, 2002.  No objective neurological 
deficits/dysfunction attributable to the service-connected 
disability was clinically shown during the period in 
question.  The service-connected residuals of nerve root 
compression at C5-C6 and C6-C7 with degenerative disc disease 
and involvement of the left upper extremity did not more 
nearly approximate severe cervical intervertebral disc 
syndrome, moderate incomplete paralysis of the upper 
radicular group of the minor left upper extremity, or slight 
limitation of cervical spinal motion, during the period in 
question.  


CONCLUSIONS OF LAW

1.  Appellant's neurologic disability of the upper 
extremities, diagnosed as carpal tunnel syndrome, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).  

2.  Appellant's neurologic disability of the upper 
extremities, diagnosed as carpal tunnel syndrome, was not 
proximately due to, the result of, or aggravated by the 
service-connected neck disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of nerve root compression 
at C5-C6 and C6-C7 with degenerative disc disease and 
involvement of the left upper extremity, for the period prior 
to September 23, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.124a, Diagnostic Code 8510 (2002); 
and 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said carpal 
tunnel syndrome service connection claim and neck disability 
increased rating claim for the period in question.  
Appellant's service medical records have been obtained  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disabilities over the years are documented in the claims 
folders.  Additionally, numerous private and VA medical 
treatment records have also been associated with the claims 
folders; and Social Security Administration (SSA) records 
have also been obtained.  Appellant has been afforded 
personal hearings and provided testimonial evidence.  
Appellant has also been provided legal representation during 
much of the appellate proceedings in this case.  

Pursuant to Board remand, a May 1999 VA examination was 
conducted to determine the nature and severity of the 
service-connected neck disability and to render medical 
opinion as to the etiology of the claimed neurologic 
disability of the upper extremities.  That examination 
appears adequate and included a sufficient review of the 
claims folders with medical opinion rendered as to the 
etiological question in controversy, as will be explained in 
detail below.  Additionally, that examination was 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected disability at issue, 
and provided a clear picture of all relevant symptoms and 
findings for the period in question.  There is no indication 
that other relevant medical records exist that would indicate 
a greater degree of severity regarding said service-connected 
disability in issue than that shown in said examinations 
report, for the period in question.  There is no indication 
that there is any additional, available, material evidence 
not of record which would alter the outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  The Board's December 
2000 remand and more recent March 2001 RO letter specifically 
advised appellant as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, appellant indicated in an August 2002 
written statement that he had no further evidence to submit 
and that he wanted his case decided by the Board 
expeditiously.  See also an October 2002 Report of Contact 
statement.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000 to the extent it may 
apply, has been satisfied with respect to these appellate 
issues.  


I.  Service Connection for Bilateral Carpal Tunnel Syndrome, 
to Include as a Result of Undiagnosed Illness

The appellant contends, in essence, that he has carpal tunnel 
syndrome that is related to his active service, specifically 
Persian Gulf war service.  Apparently, it is contended that 
the carpal tunnel syndrome is part and parcel of, or related 
to, the service-connected neck disability.  See also May 1996 
and January 1998 RO hearings transcripts.  However, appellant 
is not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(6) Neurologic signs or symptoms

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 

(6) Neurological signs or symptoms

By final rule, the presumptive period for compensation for 
Persian Gulf veterans has been extended to December 31, 2006.  
See 66 Fed. Reg. 56,614-15 (Nov. 9, 2001) (codified at 
38 C.F.R. § 3.317(a)(1(i)).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

Appellant's service records reveal that he was a heavy 
vehicle driver during service.  

Carpal tunnel syndrome was neither claimed nor clinically 
reported/diagnosed during the initial period of service.  In 
January 1991 during appellant's Persian Gulf service period, 
he initially complained of left arm numbness/tingling.  The 
following month, he had similar complaints, but also alleged 
right hand numbness.  Chronic pain probably secondary to 
cervical degenerative joint disease was assessed in mid-
February.  However, later that month, left C7 radiculopathy 
was assessed.  After cervical traction was administered, he 
was described as "much improved" with left upper extremity 
pain "essentially resolved."  In late February, he was 
placed on a military physical profile for "pinched" nerve 
in the neck.  On April 1991 service "redeployment" 
examination, appellant complaints included a severe, pinched 
nerve on the left side of his neck causing left arm numbness.  
A physician's elaboration noted that left upper extremity 
paresthesias had been partially relieved with cervical spine 
treatment and non-steroidal medication.  Carpal tunnel 
syndrome was neither claimed nor clinically 
reported/diagnosed.

On August 1991 VA neurologic examination, appellant reported 
being employed as a custodian at a post office since 1989.  
He complained of left-sided neck pain radiating down the left 
arm with numbness/weakness of the arm and hand.  Clinically, 
there was decreased left hand grip strength with weakness 
(abduction/adduction) in the left hand fingers.  There was 
approximately 25% decreased left elbow extension.  Ranges of 
cervical motion were described as approximately 50 percent of 
normal.  The paraspinal muscles of the left aspect of the 
neck had moderate spasm.  No atrophy/fasciculations of the 
upper extremities were apparent.  Deep tendon reflexes were 
present, except for an absent left triceps reflex.  The left 
upper extremity had decreased pinprick sensation 
corresponding to a C7 dermatomal pattern.  The assessment was 
nerve root compression at C5-C7 on the left with decreased 
left triceps/left hand strength, pinprick sensation in the C7 
distribution, and left triceps reflex.  Carpal tunnel 
syndrome was neither claimed nor clinically 
reported/diagnosed.  

An October 1991 rating decision granted service connection 
and assigned a 20 percent evaluation for nerve root 
compression at C5-C7 on the left with involvement of the left 
upper extremity (minor).

The earliest post-service clinical evidence indicative of 
carpal tunnel syndrome was not until July-August 1993, more 
than two years after service, when VA clinical records 
reported that numbness in the right upper extremity and left 
toe had allegedly developed two months earlier.  Appellant 
had a history of alcohol abuse.  Clinically, the upper 
extremities were unremarkable, except for "5-/5" left thumb 
abduction, "4/5" finger abduction, and decreased sensation 
in the palms and left ulnar distribution.  
Electromyographic/nerve conduction velocities studies were 
conducted.  Significantly, the impression was 
"[electrodiagnostic evidence of a diffuse, mixed 
sensorimotor, demyelinating polyneuropathy plus a 
superimposed right median neuropathy, probably carpal tunnel 
syndrome....  Findings are not consistent with cervical 
radiculopathy."  

On October 1993 VA neurologic examination, appellant reported 
being employed as a part-time custodian/janitor since July 
1993 with a different employer.  Clinically there was slight 
weakness of the left hand, elbow, and fingers.  Left arm/hand 
strength was described as approximately 75-80 percent of 
normal with normal strength in the other upper extremity.  
Decreased sensation to pinprick at the wrist and certain 
fingers of the hand was noted.  Ranges of cervical motion 
were described as approximately 75-80 percent of normal.  
Deep tendon reflexes in the upper extremities were present, 
except for absent left brachialis radialis and biceps 
reflexes.  The impressions were carpal tunnel syndrome and 
peripheral neuropathy secondary to alcohol abuse; and nerve 
root compression at the left C5-C7 interspaces.

VA medical records reveal that in December 1993 and September 
1994, bilateral carpal tunnel syndrome was assessed.  

SSA records included a September 1994 clinical assessment of 
appellant's physical functioning.  In that clinical 
assessment, it was noted that appellant had left carpal 
tunnel syndrome; that he occasionally lifted 50 pounds and 
frequently lifted 25 pounds; and that exertional limitations 
involved frequent repetitive flexion/extension of the left 
wrist.  

On May 1995 VA neurologic examination, clinically there was 
decreased strength and sensation in the hands and fingers.  A 
Tinel's sign was positive at the wrists.  The hands' strength 
was described as approximately 75-80 percent of normal.  Deep 
tendon reflexes in the extremities were present.  The 
pertinent impression was carpal tunnel syndrome.

On December 1996 VA neurologic examination, appellant's 
complaints included neck pain radiating over the shoulders, 
left upper extremity numbness, and sporadic right hand 
numbness.  Clinically, the cervical spine had no tenderness 
to palpation or muscle spasms.  Cervical ranges of motion 
were clinically described as full and were as follows:  
Cervical flexion and extension were each 55 degrees; rotation 
was 60 degrees, bilaterally; and lateral flexion was 30 
degrees, bilaterally.  Neurologic findings included normal 
strength in all extremities, intact sensation, and 
active/symmetrical deep tendon reflexes.  No atrophy or 
fasciculations were noted.  The impression was "[s]ubjective 
neck pain and numbness of the upper extremities with no 
objective neurological deficit at this time.  In addition, 
there is a full range of motion of the cervical spine." 

On July 1997 VA neurologic examination, appellant reported 
being employed as a part-time janitor.  His complaints 
included posterior cervical pain and left upper extremity 
numbness.  Clinically, the cervical spine had no tenderness 
to palpation or any significant muscle spasms.  Cervical 
ranges of motion were clinically described as full and were 
as follows:  Cervical flexion was 55 degrees; extension was 
50 degrees; rotation was 60 degrees, bilaterally; and lateral 
flexion was 30 degrees, bilaterally.  Neurologic findings 
included normal strength in all extremities, intact 
sensation, and active/symmetrical deep tendon reflexes.  No 
atrophy or fasciculations were noted.  

On July 1997 VA orthopedic examination, cervical spine 
flexion was 60 degrees; backward extension was 70 degrees; 
lateral flexion was 40 degrees, bilaterally; and rotation was 
55 degrees, bilaterally.  There was no functional limitation 
due to pain.  

Pursuant to the Board's March 1999 remand, a May 1999 VA 
neurologic examination was conducted.  On May 1999 VA 
neurologic examination, appellant's complaints included left 
upper extremity/hand numbness and left posterior cervical 
tightness occurring once every 2-3 months, lasting 2-3 days.  
He did not describe any upper extremity radicular 
pain/paresthesia.  The examiner stated that the service 
medical records did not include any complaints or symptoms 
consistent with carpal tunnel syndrome; that appellant 
initially complained of symptoms consistent with carpal 
tunnel syndrome in August 1993 when probable left carpal 
tunnel syndrome was diagnosed; that appellant currently 
complained of left hand numbness involving the palmar surface 
of the first three digits with hand grip problems, but 
without pain; and that this did not interfere with activities 
of daily living.  He was right-handed.  Clinically, the hands 
were well-calloused.  Percussion over the median nerves at 
the wrists did not produce a Tinel's sign.  Neurologic 
findings included normal strength in all extremities, good 
muscle bulk, intact sensation, and active/symmetrical deep 
tendon reflexes.  No atrophy or fasciculations were noted.  

The cervical spine had no tenderness to palpation or any 
significant muscle spasms.  Cervical ranges of motion were 
clinically described as minimally decreased as follows:  
Cervical flexion was 55 degrees; extension was 50 degrees; 
rotation was 60 degrees to the left and 45 degrees to the 
right; and lateral flexion was 25 degrees to the left and 30 
degrees to the right.  The impressions were "[c]hronic 
musculoskeletal neck pain with a history of a left C7 
radiculopathy.  At this time, [appellant] has developed 
minimally decreased range of motion of the cervical spine.  
There is no objective evidence on examination of a cervical 
radiculopathy nor of a cervical myelopathy"; and 
"[s]ymptoms consistent with left carpal tunnel syndrome with 
no objective motor or sensory deficit noted at this time and 
no evidence of Tinel's sign."  The examiner opined that 
appellant probably has mild carpal tunnel syndrome involving 
the left upper extremity; and that "this is not related 
to...service-connected disability of degenerative disc disease 
of the cervical spine....  This is not etiologically related to 
his cervical spine disability and that he does not have any 
disability due to carpal tunnel syndrome resulting from 
aggravation by his service-connected cervical spine 
disability."  The examiner also stated that appellant 
probably had disability due to carpal tunnel syndrome in 
terms of performance limitations involving repetitive 
activities and operation of mechanical equipment.  

VA medical records reveal that in May 2000, appellant 
complained of left arm numbness.  Left carpal tunnel was 
noted.  Clinically, reflexes were unremarkable.  Sensation 
was decreased in that extremity.  However, strength and range 
of motion were described as within normal limits.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses" or "medically unexplained chronic 
multisymptom illnesses", are inapplicable with respect to 
the appellate issue, since appellant has been medically 
diagnosed as having carpal tunnel syndrome.  Therefore, the 
neurologic disability involving the upper extremities is not 
due to "undiagnosed illnesses" or "medically unexplained 
chronic multisymptom illnesses."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the service connection 
appellate issue.  It has not been shown, by credible 
competent evidence, that appellant's carpal tunnel syndrome 
was present in service or proximate thereto, or is otherwise 
related to service.  Carpal tunnel syndrome was initially 
medically diagnosed years after his second service period 
(Persian Gulf war) at a time too remote to be reasonably 
related to service.  A substantial negative piece of evidence 
is the May 1999 VA neurologic examination report, wherein the 
examiner specifically opined that appellant's carpal tunnel 
syndrome was (a) not present in service, (b) was initially 
clinically shown in August 1993 years after service, and (c) 
was not in any way related to the service-connected nerve 
root compression at C5-C7 on the left with degenerative disc 
disease and involvement of the left upper extremity.  Said 
medical opinion has not been rebutted by any competent 
evidence of record.  Consequently, service connection for 
carpal tunnel syndrome is not warranted on a direct-
incurrence, presumptive, or secondary basis. 

While the Board has considered the statements and testimony 
by appellant, these do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).

Thus, the Board concludes that based on the entire 
evidentiary record, appellant's neurologic disability of the 
upper extremities, diagnosed as carpal tunnel syndrome, was 
initially clinically shown years after service and has not 
been shown by competent evidence to be related to either 
service or a service-connected disability.  Consequently, the 
Board concludes that the negative evidence outweighs any 
positive evidence as to the etiology of appellant's 
neurologic disability of the upper extremities, diagnosed as 
carpal tunnel syndrome, for the aforestated reasons.  
Therefore, service connection for neurologic disability of 
the upper extremities, diagnosed as carpal tunnel syndrome, 
is not warranted under any applicable legal theory.  


II.  An Increased Rating for Residuals of Nerve Root 
Compression at C5-C6 and C6-C7 with Degenerative Disc Disease 
and Involvement of the Left Upper Extremity, for the Period 
Prior to September 23, 2002

The pertinent evidence of record has already been set forth 
in Part I above and will not be repeated, except to the 
extent necessary.  

An October 1991 rating decision granted service connection 
and assigned a 20 percent evaluation for nerve root 
compression at C5-C7 on the left with involvement of the left 
upper extremity.  The October 1991 rating sheet indicated 
that this initial rating was based on Diagnostic Code 8510, 
for rating appellant's service-connected nerve root 
compression at C5-C6 and C6-C7 with involvement of the left 
upper extremity (minor extremity).  It should be pointed out 
that appellant is right-handed.  See e.g., a May 1999 VA 
neurologic examination report.  

Under Diagnostic Code 8510, mild incomplete paralysis of the 
upper radicular group (fifth and sixth cervicals) of the 
minor upper extremity may be assigned a 20 percent 
evaluation.  A 30 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
severe incomplete paralysis.  A 60 percent evaluation 
requires complete paralysis with all shoulder and elbow 
movements lost or severely affected, but with hand and wrist 
movements not affected.  

The term "incomplete paralysis", with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

Although carpal tunnel syndrome was electrodiagnostically 
shown in 1993, significantly, it was medically opined that 
any neuropathy was not consistent with cervical 
radiculopathy.  

SSA records included a September 1994 clinical assessment of 
appellant's physical functioning.  That clinical assessment 
noted that appellant had left carpal tunnel syndrome; that he 
occasionally lifted 50 pounds and frequently lifted 25 
pounds; and that exertional limitations involved frequent 
repetitive flexion/extension of the left wrist.  However, no 
limitations involving the service-connected disability at 
issue were clinically noted.

On May 1995 VA neurologic examination, clinically there was 
decreased strength and sensation in the hands and fingers.  A 
Tinel's sign was positive at the wrists.  The hands' strength 
was described as approximately 75-80 percent of normal.  Deep 
tendon reflexes in the extremities were present.  However, 
the pertinent impression was carpal tunnel syndrome; and no 
functional impairments attributable to the service-connected 
disability at issue were clinically noted.

A February 1996 rating decision confirmed a 20 percent 
evaluation for nerve root compression at C5-C7 on the left 
with involvement of the left upper extremity.  The February 
1996 rating decision sheet indicated that this rating was 
based on Diagnostic Codes 5293-8510.  Under Diagnostic Code 
5293, a 20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.

On December 1996 VA neurologic examination, appellant's 
complaints included neck pain radiating over the shoulders, 
left upper extremity numbness, and sporadic right hand 
numbness.  It is significant that clinically, the cervical 
spine had no tenderness to palpation or muscle spasms.  
Furthermore, cervical ranges of motion were clinically 
described as full (cervical flexion and extension were each 
55 degrees; rotation was 60 degrees, bilaterally; and lateral 
flexion was 30 degrees, bilaterally).  It is also very 
significant that neurologic findings included normal strength 
in all extremities, intact sensation, active/symmetrical deep 
tendon reflexes, and no atrophy/fasciculations.  It is of 
substantial import that the examiner unequivocally opined 
that although appellant had subjective neck pain and numbness 
of the upper extremities, there were no objective 
neurological deficits.  Similar clinical findings were 
specifically recorded on subsequent July 1997 VA neurologic 
and orthopedic examinations.  

A September 1997 rating decision confirmed a 20 percent 
evaluation for nerve root compression at C5-C7 on the left 
with degenerative disc disease and involvement of the left 
upper extremity, effective May 9, 1991 (coded under 
Diagnostic Codes 5293-8510).  

Pursuant to the Board's March 1999 remand, a May 1999 VA 
neurologic examination was conducted.  On May 1999 VA 
neurologic examination, appellant's complaints included left 
upper extremity/hand numbness and left posterior cervical 
tightness occurring once every 2-3 months, lasting 2-3 days.  
Significantly, he did not describe any upper extremity 
radicular pain/paresthesia.  The examiner stated that 
appellant currently complained of left hand numbness 
involving the palmar surface of the first three digits with 
hand grip problems, but without pain; and that this did not 
interfere with activities of daily living.  Clinically, the 
hands were well-calloused.  Percussion over the median nerves 
at the wrists did not produce a Tinel's sign.  Significantly, 
neurologic findings included normal strength in all 
extremities, good muscle bulk, intact sensation, and 
active/symmetrical deep tendon reflexes, without atrophy or 
fasciculations.  

Additionally, on said May 1999 VA neurologic examination, the 
cervical spine had no tenderness to palpation or any 
significant muscle spasms.  Cervical ranges of motion were 
clinically described as only minimally decreased (cervical 
flexion was 55 degrees; extension was 50 degrees; rotation 
was 60 degrees to the left and 45 degrees to the right; and 
lateral flexion was 25 degrees to the left and 30 degrees to 
the right).  It is of substantial evidentiary value that the 
examiner diagnosed musculoskeletal neck pain with a history 
of left C7 radiculopathy.  In fact, the examiner stated that 
"[t]here is no objective evidence on examination of a 
cervical radiculopathy nor of a cervical myelopathy"; and 
that there was "no objective motor or sensory deficit noted 
at this time."  Although the examiner opined that appellant 
probably has mild carpal tunnel syndrome involving the left 
upper extremity, which might cause functional limitations 
involving repetitive activities and operation of mechanical 
equipment, he specifically stated that this was not related 
to the service-connected neck disability.   

In summary, it is the Board's opinion that with respect to 
the period on appeal prior to September 23, 2002, appellant's 
service-connected nerve root compression at C5-C7 on the left 
with degenerative disc disease and involvement of the left 
upper extremity has not been manifested by any significant 
objective neurological deficits or functional impairment 
attributable thereto.  See, in particular, May 1995, December 
1996, July 1997, and May 1999 VA examinations reports.  In 
short, no cervical radiculopathy has been clinically shown 
during the period in question.  Rather, any neurological 
deficits involving the left upper extremity have been 
medically attributed to carpal tunnel syndrome.  It is 
axiomatic that in assigning ratings for service-connected 
disabilities, only those symptoms reasonably attributable to 
the service-connected disability being rated are for 
consideration.  Thus, since service connection is not in 
effect for carpal tunnel syndrome, any symptomatology 
attributable to the non-service-connected carpal tunnel 
syndrome may not be considered in rating appellant's service-
connected disability at issue.  Consequently, appellant's 
service-connected nerve root compression at C5-C7 on the left 
with degenerative disc disease and involvement of the left 
upper extremity, for the period in question prior to 
September 23, 2002, cannot reasonably be characterized as 
more than mild incomplete paralysis of the upper radicular 
group of the minor upper extremity or more than moderate 
intervertebral disc syndrome.  

Clearly, Diagnostic Code 5293 contemplates cervical 
radiculopathy affecting the left upper extremity, such as 
radicular pain with functional limitations.  See also VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  Even assuming 
arguendo that the service-connected nerve root compression at 
C5-C7 on the left with degenerative disc disease and 
involvement of the left upper extremity was manifested by 
objective neurologic symptomatology that could be 
characterized as mild incomplete paralysis of the upper 
radicular group of the minor upper extremity or moderate 
intervertebral disc syndrome, assignment of separate 
evaluations for cervical spine neurologic symptoms under Code 
5293 and for left upper extremity neurologic symptoms under 
Code 8510 would constitute proscribed "pyramiding", because 
the symptoms/functional impairment arising from cervical 
nerve root compression/discogenic disease would overlap to a 
substantial extent, in the absence of loss of use involving 
the left hand.  See 38 C.F.R. § 4.14, which states, in 
pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  In Esteban, at 6 Vet. App. 262, the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

Even assuming arguendo that any limitation of cervical spine 
motion may be evaluated under Diagnostic Code 5290, a 
separate compensable evaluation under that Code would require 
at least slight limitation of cervical motion (See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which states that slight 
limitation of the cervical spine motion may be assigned a 10 
percent evaluation; a 20 percent evaluation requires moderate 
limitation of motion; and a 30 percent evaluation requires 
severe limitation of motion).  However, assignment of a 
separate, compensable evaluation for limitation of cervical 
spine motion under Diagnostic Code 5290 would not be 
warranted in the instant case, since no more than minimal, 
not slight, restriction of cervical motion was clinically 
shown for the period in question.  See, in particular, May 
1995, December 1996, July 1997, and May 1999 VA examinations 
reports.  Alternatively, assigning separate ratings for any 
musculoskeletal and neurologic aspects of the service-
connected disability at issue under Diagnostic Codes 5290 and 
5293 for the period in question would constitute pyramiding, 
since the rating assigned under Diagnostic Code 5293 
contemplates musculoskeletal as well as neurologic aspects of 
said disability entity.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the appellant's 
service-connected nerve root compression at C5-C7 on the left 
with degenerative disc disease and involvement of the left 
upper extremity, for the period in question prior to 
September 23, 2002, was adequately compensated for by the 
assigned 20 percent evaluation, particularly in light of the 
absence of objective neurologic dysfunction or more than 
minimally restricted cervical motion medically attributed to 
the service-connected disability.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
disability at issue, for the period in question, presented 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


ORDER

Service connection for bilateral carpal tunnel syndrome, to 
include as a result of an undiagnosed illness, and an 
increased rating for residuals of nerve root compression at 
C5-C6 and C6-C7 with degenerative disc disease and 
involvement of the left upper extremity, for the period prior 
to September 23, 2002, are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

